DISSENTING OPINION
Olives, Chief Judge:
I respectfully dissent from the conclusion reached by my colleagues in this case.
The record herein establishes a set of facts substantially the same as those which were found by the court in A. Orlikoff and Mexican Artcraft Company v. United States (31 Cust. Ct. 350, Abstract 57707; rehearing denied, 32 Cust. Ct. 425, Abstract 57917, and not appealed). That case, like the one now before us, involved a petition for the remission of additional duties imposed on importations of huaraches from Mexico. Here, as there, the shipments under consideration were part of an aggregate purchase of 35,000 pairs. In the A. Orlikoff et al. case, the court, citing Wolf v. United States (13 Ct. Cust. Appls. 589, T. D. 41453), granted the petition. In reaching its conclusion, the court said:
From this record, it is clear that the importers were confronted with an unusual situation in that the merchandise was not in conformity with the sample from which orders were given; that the manufacturer refused to deliver merchandise corresponding to the sample; and that the importers, having made a deposit of 10,000 pesos with said manufacturer, were forced to accept the merchandise as delivered. * * *
The foregoing quotation has equal application to the present case.
The unusual condition, with attendant fluctuation in prices in the foreign market, is disclosed in the affidavit of Juan J. Robles, who was associated as a partner with petitioners in the purchase and importation of these huaraches. His affidavit was originally offered and received as part of the record in reap-praisements 154212-A, etc. (A. Orlikoff of Mexican Artcraft Co. et. al. v. United States, 20 Cust. Ct. 414, Reap. Dec. 7577). This testimony of Robles was incorporated herein at the trial of this petition. It appears therefrom that shortly after the dates of exportation of this merchandise and prior to entry thereof “the market in Mexico became depressed and the prices at which huaraches were sold — or freely offered for sale to all purchasers at wholesale in Guadalajara dropped; that the market remained in that condition for about two or three weeks when it gradually recovered — and prices returned to their former level and later became — considerably inflated” (plaintiffs’ exhibit 1 in reappraisements 154212-A, etc.). In the same document, the witness showed that, within the period when the shipments in question were entered, “huaraches regardless of quality were offered to me by many Manufacturers in Guadalajara at $3.00 pesos per pair F. O. B. Guadalajara.”
The majority opinion emphasizes that “almost a year after entry, the petitioners wrote to the appraiser seeking information as to the value of the goods.” *441The majority opinion then adds the comment that “Such request for information is not sufficient to justify relief.” It is true that petitioners’ letters (exhibit 1 and collective exhibit 3) were sent in January 1944, “almost a year after entry,” as stated by the majority. It also should be noted that these letters were sent while the appraiser had the matter of appraisement under consideration and before actual appraisement of this merchandise. “It is, of course, true that the issue must be determined upon the question of intent at the time of entry, but, for the purpose of throwing light upon the matter of intent, the conduct of the petitioner in direct relation to the subject matter, before and subsequent to the entry, may be looked to,” United States v. Pennsylvania Salt Manufacturing Co., 26 C. C. P. A. (Customs) 232, C. A. D. 22. The tenor of both of petitioners’ letters (exhibit 1 and collective exhibit 3, supra) supports the good faith of petitioners, attempting to cooperate with the appraiser and to enter the merchandise at the proper value.
In view of the decision in the A. Orlikoff et al. case (Abstract 57707), supra, wherein the situation was, in all material respects, the same as that shown herein (with the parties and the merchandise the same, and the cause arising out of the same transaction), this petition, in my opinion, should be granted.